Order entered August 15, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00840-CV

                                RICK MILTEER, Appellant

                                            V.

          PARK VENTURE ENDOSCOPY CENTER L.L.C., ET AL., Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-18465

                                        ORDER
      Before the Court is appellant’s August 14, 2019 motion for an extension of time to file

the jurisdictional letter brief requested by this Court. We GRANT the motion and extend the

time to September 3, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE